Name: 93/444/EEC: Commission Decision of 2 July 1993 on detailed rules governing intra-Community trade in certain live animals and products intended for exportation to third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  animal product;  agricultural policy;  trade policy;  tariff policy
 Date Published: 1993-08-19

 Avis juridique important|31993D044493/444/EEC: Commission Decision of 2 July 1993 on detailed rules governing intra-Community trade in certain live animals and products intended for exportation to third countries Official Journal L 208 , 19/08/1993 P. 0034 - 0035 Finnish special edition: Chapter 3 Volume 51 P. 0237 Swedish special edition: Chapter 3 Volume 51 P. 0237 COMMISSION DECISION of 2 July 1993 on detailed rules governing intra-Community trade in certain live animals and products intended for exportation to third countries(93/444/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular the first paragraph of point (g) of Article 3 (4) thereof, Whereas the first subparagraph of point (g) of Article 3 (1) of the aforesaid Directive provides for veterinary checks to be carried out on animals and products complying with Community rules applicable in a intra-Community trade and intended for export to a third country through the territory of one or more Member States other than that of origin; Whereas the certification requirements should be defined, and provision should be made for a system for briefing the authorities concerned and for the veterinary supervision of consignee operators; Whereas, for the purpose of certification including additional guarantees, the animals concerned should be treated as animals for slaughter; Whereas, so as to avoid difficulties at the Community's external frontier, the animals and products must be accompanied where possible by veterinary documents and/or certificates complying with the veterinary requirements of the country of destination; Whereas the briefing of the authorities concerned can effectively take place via the computerized network linking veterinary authorities ('Animo') set up by Commission Decision 91/398/EEC (3), by using the model of message as set out in Commission Decision 91/637/EEC (4); Whereas, in order to ensure the smooth operation for the system provided for, the person actually carrying out the exit formalities from the territory should be regarded as the consignee, and the term 'point of exit' should be defined; Whereas, pursuant to the first subparagraph of point (g) of Article 3 (1) of the aforesaid Directive 90/425/EEC, the animals and products concerned must remain under customs supervision; whereas this Decision is to apply without prejudice to compliance with customs obligations as provided for the customs regulations applicable to such animals or products; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. This Decision shall apply to the animals and products referred to in the first subparagraph of point (g) of Article 3 (1) of Directive 90/425/EEC. 2. For the purposes of this Decision, (a) exist point means any place situated in close proximity to the external frontier of one of the territories listed in Annex I to Council Directive 90/675/EEC (5) offering customs supervision facilities; (b) Member State of destination means the Member State where the exist point is situated. Article 2 1. The Member States of origin shall ensure that each consignment of animals is accompanied by health certificates, as provided for in Article 3 (1) (d) of Directive 90/425/EEC, which contain, where necessary, the additional guarantees provided for by Community legislation for animals intended for slaughter. 2. Where incidents occur during transport or where the consignee third country refuses a consignment, the Member States of transit or destination may require, where they enjoy additional guarantees under Article 3 (1) (e) (iv) of Directive 90/425/EEC, may adopt all the measures provided for in Article 8 (1) (b) of Directive 90/425/EEC or may require that the animals be dispatched with a view to their slaughter to the nearest slaughterhouse. Article 3 1. The Member States of origin shall ensure that each consignment of animals or products is accompanied by veterinary documents and/or veterinary certificates meeting the veterinary requirements of the third countries of destination. 2. However, by way of derogation from paragraph 1, where the competent authorities of the Member State of origin do not have the requisite information available, and particularly where there is no bilateral agreement between the Member State of origin and the third country of destination, the competent authority of the Member State of origin shall complete the certificates referred to in Article 4 by adding the entry 'Animals or products exported to (name of third country)'. Article 4 The certificates referred to in Article 3 (1) (d) of Directive 90/425/EEC must: - be drawn up in at least one of the languages of the Member State of origin and at least one of the languages of the Member State of destination, - indicate, as consignee, the natural or legal person actually carrying out the exit formalities at the exit point, - indicate, as place of destination, the exit point from the territory as defined (border inspection post or other exit point). Article 5 1. The Animo message as provided for by Decision 91/637/EEC must include under the heading 'Observations' the name of the third country of destination. 2. The Animo message must be addressed to: - the competent authority of the place of destination, that is, the border inspection post of exit or the local authority of the place in which the point of exit is situated, and - the central authorities of the place of destination and of the Member State(s) of transit. Article 6 The consignee within the meaning of the second indent of Article 4 is to be regarded as falling wihin the scope of Article 5 (1) (b) (iii) of Directive 90/425/EEC. Article 7 This Decision is addressed to the Member States. Done at Brussels, 2 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 221, 9. 8. 1991, p. 30. (4) OJ No L 343, 13. 12. 1991, p. 46. (5) OJ No L 373, 31. 12. 1990, p. 1.